Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of May 11, 2018 (the
“Effective Date”), between Viveve Medical, Inc., a Delaware corporation (the
“Company”), and Jim Robbins (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.     Employment.

 

(a)     Term. The term of this Agreement shall commence on the Effective Date
and continue until terminated in accordance with the provisions hereof (the
“Term”).

 

(b)     Position and Duties. During the Term, the Executive shall serve as the
Vice President, Finance and Administration of the Company, and shall have duties
and responsibilities as may from time to time be prescribed by the Chief
Financial Officer, or by the Chief Executive Officer (in the absence of a Chief
Financial Officer), or any other individual designated by the Board of Directors
of the Company (the “Board”), provided that such duties are consistent with the
Executive’s position or other positions that the Executive may hold from time to
time. The Executive shall devote substantially all of the Executive’s full
working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may serve on other boards of
directors, with the approval of the Board, such approval not to be unreasonable
withheld, and so long as such service does not materially interfere with the
Executive’s performance of the Executive’s duties to the Company as provided in
this Agreement.

 

(c)     Location. As of the Effective Date, Executive shall work out of the
Company’s headquarters in Colorado. For the avoidance of doubt, this Agreement
is contingent on Executive’s successful relocation to Colorado and incorporates
by reference that certain relocation agreement entered into between Executive
and Company dated August 22, 2017 (the “Relocation Agreement”).

 

2.     Compensation and Related Matters.

 

(a)     Base Salary. The Executive’s initial annual base salary shall be
$260,000. The Executive’s base salary shall be reviewed annually by the Board or
the Compensation Committee of the Board (the “Compensation Committee”). The base
salary in effect at any given time is referred to herein as “Base Salary.” The
Base Salary shall be payable in a manner that is consistent with the Company’s
usual payroll practices for executive officers, but no less frequently than
semi-monthly. The Executive shall not be required to defer any portion of Base
Salary.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Cash Incentive Compensation. During the Term, the Executive shall be
eligible to receive annual cash incentive compensation as determined by the
Board or the Compensation Committee from time to time. The Executive’s initial
target annual cash incentive compensation shall be thirty percent (30%) of the
Executive’s Base Salary, and shall be subject to such thresholds as set forth in
the Company’s then current compensation policy and guidelines applicable to
similarly-situated employees (the “Compensation Policy”). The target annual cash
incentive compensation in effect at any given time is referred to herein as the
“Target Annual Cash Incentive Compensation.” Except as otherwise provided
herein, to earn cash incentive compensation, the Executive must be employed by
the Company on the day such cash incentive compensation is paid. Payment of the
annual cash incentive compensation shall be made by the Company consistent with
the Company’s then current Compensation Policy. The Executive shall be entitled
to participate in any other bonus plan established by the Board or the
Compensation Committee for similarly-situated employees that is in addition to
the Target Annual Cash Incentive Compensation.

 

(c)     Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and documented expenses incurred by the
Executive during the Term in performing services hereunder, in accordance with
the policies and procedures then in effect and established by the Company for
its executive officers.

 

(d)     Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

 

(e)     Vacation. During the Term, the Executive shall be entitled to paid
vacation in accordance with the Company’s policies and procedures as in effect
from time to time. The Executive shall also be entitled to all paid holidays
given by the Company to its executive officers.

 

3.     Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

 

(a)     Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

 

(b)     Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. Such termination shall not affect any
vested rights which Executive may have at the time of death pursuant to any
insurance or other death benefit plans or agreements of the Company, which shall
continue to be governed by the provision of such plans and agreements. If any
question shall arise as to whether during any period the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s then
existing position or positions with or without reasonable accommodation, the
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. Nothing
in this Section 3(b) shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42
U.S.C. §12101 et seq.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
misconduct in connection with the performance of the Executive’s duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Executive of any felony or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud, or any conduct by the Executive that
would reasonably be expected to result in material injury or reputational harm
to the Company or any of its subsidiaries or affiliates if the Executive were
retained in the Executive’s position; (iii) continued non-performance by the
Executive of the Executive’s duties hereunder (other than by reason of the
Executive’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the Board; (iv) a material breach by the Executive of any of the provisions
contained in this Agreement, including the Restrictive Covenants Agreement (as
defined below), or in any other agreement between the Executive and the Company,
which, if curable, is not cured to the Board’s reasonable satisfaction within
fifteen (15) days after written notice thereof to Executive; (v) a material
violation by the Executive of the Company’s written employment policies, which,
if curable, is not cured to the Board’s reasonable satisfaction within thirty
(30) days after written notice thereof to Executive; or (vi) failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

 

(d)     Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

 

(e)     Termination by the Executive. The Executive may terminate the
Executive’s employment hereunder at any time for any reason, including but not
limited to, Good Reason. For purposes of this Agreement, “Good Reason” shall
mean that the Executive has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events (each a “Good
Reason Condition”): (i) a material diminution in the Executive’s Base Salary or
Target Annual Cash Incentive Compensation, except for across-the-board salary
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company; (ii) a change
in the geographic location at which the Executive provides services to the
Company, as set forth in Section 1(c) of more than fifty (50) miles (which for
the avoidance of doubt does not include a change of location if the Executive
telecommutes and voluntarily relocates or decides to start commuting into the
office); or (iii) the material breach of this Agreement by the Company. “Good
Reason Process” shall mean that (i) the Executive reasonably determines in good
faith that a Good Reason Condition has occurred; (ii) the Executive notifies the
Company in writing of the first occurrence of the Good Reason Condition within
60 days of the first occurrence of such Good Reason Condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason Condition
continues to exist; and (v) the Executive terminates the Executive’s employment
within 60 days after the end of the Cure Period. If the Company cures the Good
Reason Condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

3

--------------------------------------------------------------------------------

 

 

(f)     Notice of Termination. Except for termination as specified in Section
3(a), any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(g)     Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s employment is terminated on account
of disability under Section 3(b), by the Company for Cause under Section 3(c) or
by the Company without Cause under Section 3(d), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 60 days after the date on
which a Notice of Termination is given, and (iv) if the Executive’s employment
is terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

 

4.     Compensation Upon Termination.

 

(a)     Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination and unpaid expense reimbursements
(subject to, and in accordance with, Section 2(c) of this Agreement); (ii) any
accrued but unused vacation (at the rate of Executive’s Base Salary then in
effect); and (iii) any vested benefits the Executive may have under any employee
benefit plan of the Company through the Date of Termination, which vested
benefits shall be paid and/or provided in accordance with the terms of such
employee benefit plans (collectively, the “Accrued Benefit”).

 

4

--------------------------------------------------------------------------------

 

 

(b)     Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
the Executive’s employment for Good Reason as provided in Section 3(e), then the
Company shall pay the Executive the Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming fully effective no later than
sixty (60) days following the Termination Date:

 

(i)     the Company shall pay the Executive an amount equal to six months of the
Executive’s Base Salary, (prior to any reduction in Base Salary triggering a
resignation for Good Reason, if applicable) plus any incentive compensation
earned with respect to any completed calendar year period but unpaid as of the
Date of Termination (the “Severance Amount”); and

 

(ii)     upon the Date of Termination, all stock options and other stock-based
awards held by the Executive in which the Executive would have vested if the
Executive had remained employed for an additional six months following the Date
of Termination shall vest and become exercisable or nonforfeitable as of the
Date of Termination; and

 

(iii)     if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the earlier of (i) six months following the date of termination, (ii) the
end of the Executive’s COBRA health continuation period or (iii) the date the
Executive becomes eligible for insurance coverage in connection with new
employment or self-employment (and the Executive’s eligibility for any such
benefits shall be promptly reported by the Executive to the Company), in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company; and

 

(iv)     the amounts payable under Section 4(b)(i) and (iii) shall be paid out
in substantially equal installments in accordance with the Company’s payroll
practice over six months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

5

--------------------------------------------------------------------------------

 

 

5.     Change in Control Payment. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control (as defined below). These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to the
Executive’s assigned duties and the Executive’s objectivity during the pendency
and after the occurrence of any such event. These provisions shall apply in lieu
of, and expressly supersede, the provisions of Section 4(b) regarding severance
pay and benefits upon a termination of employment, if such termination of
employment occurs within 12 months after the occurrence of the first event
constituting a Change in Control. These provisions shall terminate and be of no
further force or effect beginning 12 months after the occurrence of a Change in
Control.

 

(a)     Change in Control. During the Term, if within 12 months after a Change
in Control, the Executive’s employment is terminated by the Company without
Cause as provided in Section 3(d) or the Executive terminates the Executive’s
employment for Good Reason as provided in Section 3(e), then, subject to the
signing of the Separation Agreement and Release by the Executive and the
Separation Agreement and Release becoming fully effective, no later than sixty
(60) days following the Termination Date:

 

(i)     the Company shall pay the Executive a lump sum in cash in an amount
equal to 0.75 times the sum of (A) the Executive’s then current Base Salary (or
the Executive’s Base Salary in effect immediately prior to the Change in
Control, if higher) plus (B) the Executive’s Target Annual Cash Incentive
Compensation for the then-current year; and

 

(ii)      except as otherwise expressly provided in any applicable option
agreement or other stock-based award agreement, all stock options and other
stock-based awards held by the Executive that are subject to time-based vesting
shall immediately accelerate and become fully exercisable or nonforfeitable as
of the Date of Termination; and

 

(iii)     if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the earlier of (i) six months following the date of termination, (ii) the
end of the Executive’s COBRA health continuation period or (iii) the date the
Executive becomes eligible for health insurance coverage in connection with new
employment or self-employment (and the Executive’s eligibility for any such
benefits shall be promptly reported by the Executive to the Company), in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company; and

 

(iv)     The amounts payable under this Section 5(a) shall be paid or commence
to be paid within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

 

6

--------------------------------------------------------------------------------

 

 

(b)     Additional Limitation.

 

(i)     Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

 

(ii)     For purposes of this Section 5(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

(iii)     The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

 

(c)     Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:

 

7

--------------------------------------------------------------------------------

 

 

“Change in Control” shall mean any of the following:

 

(i)     any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”), any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

 

(ii)     the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

(iii)     the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

6.     Section 409A.

 

(a)     Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

8

--------------------------------------------------------------------------------

 

 

(b)     All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)     To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)     The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(e)     The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

9

--------------------------------------------------------------------------------

 

 

7.     Confidential Information, Noncompetition and Cooperation.

 

(a)     Restrictive Covenants Agreement. The terms of the At-Will Employment,
Confidential Information and Invention Assignment Agreement, dated as of the
Effective Date, between the Company and the Executive (the “Restrictive
Covenants Agreement”), attached hereto as Exhibit A, shall continue to be in
full force and effect and are incorporated by reference in this Agreement. The
Executive hereby reaffirms the terms of the Restrictive Covenants Agreement as
material terms of this Agreement, and acknowledges that the Executive’s
obligations under the Restrictive Covenants Agreement shall survive the Date of
Termination.

 

(b)     Third-Party Agreements and Rights. The Executive hereby confirms that
the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business. The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party. In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

 

(c)     Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(c) including reasonable attorney fees. In addition, the Company shall
pay Executive a per diem fee equal to Executive’s daily rate of compensation at
the time of the cessation of Executive’s employment with the Company hereunder
(based on the Base Salary then in effect), for each day that Executive is
required to provide assistance to the Company.

 

(d)     Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in the Restrictive Covenants Agreement or
this Section 7, and that in any event money damages would be an inadequate
remedy for any such breach. Accordingly, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company. In addition,
in the event the Executive breaches the Restrictive Covenants Agreement or this
Section 7 during a period when the Executive is receiving severance payments
pursuant to Section 4 or Section 5, the Company shall have the right to suspend
or terminate such severance payments. Such suspension or termination shall not
limit the Company’s other options with respect to relief for such breach and
shall not relieve the Executive of the Executive’s duties under this Agreement.

 

10

--------------------------------------------------------------------------------

 

 

(e)     Protected Disclosures and Other Protected Action. Nothing contained in
this Agreement limits the Executive’s ability to file a charge or complaint with
any federal, state or local governmental agency or commission (a “Government
Agency”). In addition, nothing contained in this Agreement limits the
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company, nor do any of the provisions
of the Restrictive Covenants Agreement apply to truthful testimony in
litigation. If the Executive files any charge or complaint with any Government
Agency and if the Government Agency pursues any claim on the Executive’s behalf,
or if any other third party pursues any claim on the Executive’s behalf, the
Executive waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action).

 

8.     Consent to Jurisdiction. The parties hereby consent to the jurisdiction
of the state and federal courts of the State of Colorado. Accordingly, with
respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

 

9.     Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, provided that the
Restrictive Covenants Agreement and the Relocation Agreement remain in full
force and effect.

 

10.     Withholding. All payments made by the Company to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

 

11.     Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after the Executive’s termination of employment but prior to
the completion by the Company of all payments due the Executive under this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to the Executive’s death
(or to the Executive’s estate, if the Executive fails to make such designation).

 

12.     Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

11

--------------------------------------------------------------------------------

 

 

13.     Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

 

14.     Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

15.     Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

 

16.     Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

17.     Governing Law. This Agreement shall be construed under and be governed
in all respects by the laws of the State of Colorado, without giving effect to
the conflict of laws principles thereof.

 

18.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

19.     Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

 

20.     Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

21.     Legal Counsel. The Executive hereby acknowledges that the Executive has
been advised prior to execution of this Agreement, to seek the advice of legal
counsel and has retained and sought the advice of legal counsel in connection
with this Agreement. Subject to execution of this Agreement and related
documentation by the parties, the Company shall reimburse the Executive for
legal fees paid by the Executive, but only up to $5,000, for such legal
counsel’s review and advice in respect hereof; provided, that the Executive
shall provide reasonable documentation in support thereof. The Executive hereby
acknowledges that the Executive has carefully reviewed this Agreement, that the
Executive knows and understand the terms of the Agreement, that the Executive
has been given adequate time to consider whether to execute the Agreement, that
the Executive executed this Agreement knowingly and voluntarily as the
Executive’s own free act and deed, and that this Agreement was entered into
without fraud, duress or economic or other coercion.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

Viveve Medical, Inc.

 

 

 

 

 

 

 

 

 

Dated: _______________

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

Executive 

 

     

 

 

 

Dated:   5/16/18                                         

/s/ Jim Robbins

 

 

Jim Robbins

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Restrictive Covenants Agreement

 